DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 6, 9 - 16, and 19 are allowed. Claims 7, 8, 17, and 18 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for monitoring and managing a cognitive load of an occupant of a vehicle, comprising: analyzing an interaction data between an agent of the vehicle and the at least one occupant, wherein the interaction data includes data relating to an upcoming interaction between the least one occupant of the vehicle and the agent; determining, based on analysis of a first set of sensory inputs received from a first set of sensors from within a cabin of the vehicle, and based on the analysis of the interaction data, a current cognitive load score of at least one occupant of the vehicle, wherein the cognitive load defines a mental effort required by the occupant to perform at least one task, and wherein the first set of sensory inputs are at least indicative of a current state within the cabin; determining, based on an analysis of a second set of sensory inputs, a current state of the vehicle; analyzing the current cognitive load score of the at least one occupant of the vehicle with respect to the current state of the vehicle; and selecting at least one predetermined plan for execution when a reduction of the current cognitive load score of the at least one occupant is desirable, wherein the determination is based on a result of the analysis of the current cognitive load score of the at least one occupant and the current state of 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 10, A non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process, the process comprising: analyzing an interaction data between an agent of the vehicle and the at least one occupant, wherein the interaction data includes data relating to an upcoming interaction between the least one occupant of the vehicle and the agent; determining, based on analysis of a first set of sensory inputs received from a first set of sensors from within a cabin of a vehicle, and based on the analysis of the interaction data, a current cognitive load score of at least one occupant of the vehicles wherein the cognitive load defines a mental effort required by the occupant to perform at least one task, and wherein the first set of sensory inputs are at least indicative of a current state within the cabin; determining, based on an analysis of a second set of sensory inputs, a current state of the vehicle; analyzing the current cognitive load score of the at least one occupant of the vehicle with respect to the current state of the vehicle; and selecting at least one predetermined plan for execution when a reduction of the current cognitive load score of the at least one occupant is desirable, wherein the determination is based on a result of the analysis of the current cognitive load score of the at least one occupant and the current state of the vehicle, wherein the plan causes execution of an action by the agent of the vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, A system for monitoring and managing a cognitive load of an occupant of a vehicle, comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: analyze an interaction data between an agent of the vehicle and the at least one occupant, wherein the interaction data includes data relating to an upcoming interaction between the least one occupant of the vehicle and the agent; determine, based on analysis of a first set of sensory inputs received from a first set of sensors from within a cabin of the vehicle, and based on the analysis of the interaction data, a current cognitive load score of at least one occupant of the vehicle, wherein the cognitive load defines a mental effort required by the occupant to perform at least one task, and wherein the first set of sensory inputs are at least indicative of a current state within the cabin; determine, based on an analysis of a second set of sensory inputs, a current state of the vehicle; analyze the current cognitive load score of the at least one occupant of the vehicle with respect to the current state of the vehicle; and select at least one predetermined plan for execution when a reduction of the current cognitive load score of the at least one occupant is desirable, wherein the determination is based on a result of the analysis of the current cognitive load score of the at least one occupant and the current state of the vehicle, wherein the plan causes execution of an action by the agent of the vehicle.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666